—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Berke, J.), rendered October 17, 1994, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Robinson, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the court erred in admitting limited testimony concerning the general practices *567of drug dealers since this testimony was necessary to make the subject matter of the crime intelligible to the jury, to describe the scene of the incident, and to establish or explain a material fact or a contested issue (see, People v Garcia, 196 AD2d 433, affd 83 NY2d 817; People v Almodovar, 178 AD2d 133; People v Ellsworth, 176 AD2d 127; People v Polanco, 169 AD2d 551; People v Jones, 138 AD2d 405; People v Tucker, 102 AD2d 535).
The defendant’s remaining contention is unpreserved for appellate review, and, in any event, without merit. Bracken, J. P., Sullivan, Miller and Florio, JJ., concur.